GARRARD, Judge,
dissenting.
I dissent. The majority acknowledges that under New York v. Belton (1981),-U.S. -, 101 S.Ct. 2860, 69 L.Ed.2d 768 the search in the present case was permissible. It also acknowledges that the decision can be applied retroactively without impinging upon the prohibition against ex post facto laws.
I do not dispute the holding in State ex rel. Lawrence v. Morgan Cir. Ct. (1967), 249 Ind. 115, 234 N.E.2d 498 and similar cases which I read to declare an unwillingness to invalidate a prior court proceeding upon the basis of a newly announced constitutional interpretation. Under those circumstances it is often appropriate to deny the retroactive application in the absence of some expression from the court to the contrary.
We are not confronted here with such a situation. Instead we deal with the exclusionary rule. In Belton the Court reiterated the prophylactic purpose of that rule in guiding police officers in their conduct while effecting searches and arrests. That purpose is not served by a reversal of Fyock’s conviction. Our application of the Belton rule to Fyock is no more a prohibited retroactive application than was the Supreme Court’s own application of the rule it announced to Belton.
*65Fyock also challenges the sufficiency the evidence to sustain the conviction. I agree that the evidence fails to establish his possession of the methaqualone since it appears the officer interrupted the transaction before Fyock secured possession. The evidence clearly, however, establishes his attempted possession, an offense which carries the same penalty. IC 35-41-5-1. I would therefore remand with instructions to vacate the conviction for possession and find the defendant guilty of attempted possession. Since Fyock was given the basic two year sentence for a class D felony, the judgment should in all other respects be affirmed. of